Citation Nr: 0020618	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-13 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  He died in January 1995.  

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1995 by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1997, the Board 
remanded this case in order to accomplish additional 
development of the evidence and to address due process 
concerns.  The case was thereafter returned to the Board 
which, in June 1999, denied the appellant's claim.  She 
subsequently appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order promulgated in January 2000 pursuant to a Joint 
Motion for Remand, vacated the Board's June 1999 decision and 
remanded the case to the Board for further action.  The 
Remand issued herein is rendered in accordance with that 
Order.


FINDINGS OF FACT

1.  The death certificate shows that the immediate cause of 
the veteran's death in January 1995 was colonic 
adenocarcinoma, due to, or as a consequence of, "Exposure to 
'Agent Orange.'"

2.  Lay evidence of record provides a sufficient basis for 
finding that the veteran had been exposed to Agent Orange 
while in service.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.


In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such 

as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With reference to the case at hand, the evidence, in the form 
of personal testimony, indicates that the veteran had been 
exposed to Agent Orange while in Vietnam.  The Board notes 
that lay evidence provides a sufficient basis upon which to 
concede the occurrence of such exposure, and renders the 
claim well grounded.  See, e.g., Pearlman v. West, 11 Vet. 
App. 443 (1998).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In particular, the Board notes that, while it has conceded 
the fact that the veteran had been exposed to Agent Orange 
during service, the evidence does not demonstrate that there 
is, in fact, a nexus between the veteran's fatal colon cancer 
and such exposure.  The medical evidence does not indicate 
that any such nexus was discerned.  However, it is 
uncontroverted that the death certificate identifies Agent 
Orange exposure as the cause of that fatal colon cancer.  The 
Board accordingly is of the opinion that additional 
development of the evidence must be accomplished with regard 
to this finding.

This case is accordingly REMANDED for the following:

1.  The RO should request that Ms. Tonya 
Eckelhoff, P.O. Box 1148, Cabot, Arkansas 
72023, who is identified on the veteran's 
death certificate as having "completed 
cause of death" in her capacity as 
medical examiner or coroner, indicate the 
basis for her conclusion that the 
veteran's fatal colonic adenocarcinoma 
was due to, or a consequence of, Agent 
Orange exposure.


2.  Following receipt of a response from 
Ms. Eckelhoff, the RO should review the 
appellant's claim and determine whether 
service connection for the cause of the 
veteran's death, to include but not 
limited to death as a consequence of 
Agent Orange exposure, can now be 
granted.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The RO's review 
should include a determination of whether 
the information requested herein 
establishes the requisite nexus between 
the veteran's fatal colon carcinoma and 
his exposure to Agent Orange, 
particularly in view of the fact that 
adenocarcinoma of the colon is not a 
presumptive disease under 38 C.F.R. 
§ 3.311.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with a reasonable period of time within 
which to respond thereto.  The claim 
should then be returned to the Board for 
further appellate action, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inference as to the ultimate disposition of the claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals




 



